Theodore J Piteo, OSB 090311
Michael D. O’Brien, OSB 951056
Michael D. O’Brien & Associates, P.C.
12909 SW 68th Pkwy, Suite 160
Portland, OR 97223
(503) 786-3800
Attorneys for Eric A. Molinar, Debtor-in-possession.



                           UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF OREGON

In Re:                                       )
                                             )       Case No. 19-30921-pcm11
         Eric A. Molinar                     )       STATEMENT PURSUANT TO
                                             )       LBR 3019-1
                                             )
                Debtor-in-possession.        )
                                             )

         Now comes Debtor, Eric A. Molinar, by and through his counsel, Theodore J Piteo, and

herewith files the noted changes between the Plan and Disclosure Statement Dated December 23,

2019 and the First Amended Plan and Disclosure Statement Dated February 21, 2020 attached

hereto. The changes will be highlighted with strikethroughs for deletions and alternative color

text to indicate new wording. Debtor makes this statement pursuant to the requirements outlined

at LBR 3019-1.



Dated this 6th day of March, 2020

                                                                    /s/ Theodore J Piteo_______
                                                                  Theodore Piteo, OSB# 090311
                                                          Michael D. O’Brien & Associates, P.C.
                                                              Attorney for Debtor-in-Possession




Page 1 of 1                STATEMENT PURSUANT TO LBR 3019-1

                     Case 19-30921-pcm11         Doc 101     Filed 03/06/20
Theodore J Piteo, OSB 090311
Michael D. O’Brien, OSB 951056
Michael D. O’Brien & Associates, P.C.
12909 SW 68th Pkwy, Suite 160
Portland, OR 97223
(503) 786-3800
Attorneys for Eric Molinar, Debtor.




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

In Re:                                         )
                                               )         Case No. 19-30921-pcm11
         Eric Molinar                          )
                                               )         FIRST AMENDED
                                               )         CHAPTER 11 PLAN
                                               )         DATED February
                Debtor-in-possession.          )         21, 2020
                                               )

     ______________________________________________________________________

                              ARTICLE I - SUMMARY OF PLAN

         This Plan of Reorganization provides for the continued operations of the Debtor-in-

possession’s residential/commercial rental business and the cash flow of payments to secured

and unsecured creditors as detailed below.

         Administrative claims and priority tax claims will be paid in full on the Effective Date of

the Plan unless the claimant agrees in writing to different treatment.

         The secured claims of consensual lienholders are generally impaired by the Plan with

their specific treatment detailed in Article IV below.




PAGE 1 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                        Case 19-30921-pcm11        Doc 101      Filed 03/06/20
       The holders of general unsecured claims owed $500 or less AND any holder of a general

unsecured claim who elects in writing to reduce its claim to $500 will receive payment in full

with no interest within 30 days after the Effective Date of the Plan. General unsecured claims

will receive 100% of their claims, estimated at approximately $83,758, with interest at the

Federal Judgment Rate in effect on the Effective Date, in fifteen semi-annual payments of $5,750

starting 120 days after the Effective Date of the Plan. Funds for the payment of the general

unsecured will come from ongoing realized cash flow from Debtor’s business operations,

Debtor’s household disposable wage income, from net sale proceeds of Debtor’s Warehouse

with a failsafe, if necessary, from the refinance or sale of Debtor’s Residence.

                          Deadline for Ballots / Objections to be Filed

   The Court has not yet confirmed the Plan. This section describes the procedures and

deadlines for you to vote for or against the Plan or to file objections to the Plan.

               1. Who is Entitled to Object and Who is Entitled to Vote

   Any party in interest may object to confirmation of the Plan if that party believes that the

requirements for confirmation are not met. Any party in interest may object to the adequacy of

the disclosures made in the Disclosure Statement if that party believes that the disclosures are

inadequate. However, a Creditor has a right to vote for or against the Plan only if two conditions

are met: first, the claim of the Creditor must be allowed (or allowed for voting purposes) and

second, the claim must be impaired. Unimpaired creditors are not entitled to vote. Insiders are

not entitled to vote. If any creditor wishes its claim to be treated as an administrative

convenience claim, it may so elect on the ballot to accept the Plan.

               2. Deadline for Voting to Accept or Reject the Plan




PAGE 2 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                     Case 19-30921-pcm11           Doc 101      Filed 03/06/20
          If you are entitled to vote to accept or reject the Plan, you will vote on a ballot which will

be provided to you for that purpose and must return the ballot to Theodore J Piteo, Michael D.

O’Brien & Associates, P.C., 12909 SW 68th Pkwy, Suite 160, Portland, OR 97223. Once

authorized by the Court, the Debtor will provide separate notice to creditors with a deadline for

voting.

                 3. Deadline for Objecting to the Adequacy of Disclosure and Plan Confirmation

          Objections to the adequacy of the disclosures contained in the Disclosure Statement must

be filed with the Court and served upon both (a) counsel for the Debtor in Possession at:

Theodore J Piteo, Michael D. O’Brien & Associates, P.C., 12909 SW 68th Pkwy, Suite 160,

Portland, OR 97223 and (b) United States Trustee, 620 SW Main Street, Room 213, Portland,

OR 97205. Once authorized by the Court, the Debtor will provide separate notice to creditors

with a deadline for objections to the adequacy of the Disclosure Statement and Confirmation of

Plan.

   a. Final Hearing on the Plan

   The hearing at which the Court will consider confirmation of the Plan and determination of

the adequacy of the disclosure set forth in the Plan will take place in Courtroom #1, Eighth

Floor, United States Bankruptcy Court for the District of Oregon, 1050 SW 6th Ave., Portland,

Oregon 97204 before the Honorable Judge Peter McKittrick. Once authorized by the Court, the

Debtor will provide separate notice to creditors with the specific date and time of the

confirmation hearing.

   b. Contact for Additional Information




PAGE 3 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                       Case 19-30921-pcm11           Doc 101      Filed 03/06/20
   If you want additional information about the Plan you should contact the Debtor’s counsel at:

Theodore J Piteo, Michael D. O’Brien & Associates, P.C., 12909 SW 68th Pkwy, Suite 160,

Portland, OR 97223.



                                ARTICLE II - DEFINITIONS

1. 915 PROPERTY. The Debtor’s residential rental property located at 915 NE 23rd Ave in

   Portland, Oregon.

2. ADMINISTRATIVE EXPENSE. An administrative expense (including a professional fee or

   expense) that is entitled to priority of payment under 11 USC §507(a)(2) and that is an

   allowed claim under 11 USC §503.

3. ALLOWED CLAIM. Allowed Claim shall mean a Claim (a) in respect of which a proof of

   claim has been filed with the Court within the applicable period of limitation, or (b)

   appearing on the schedules and lists prepared and filed with the Court and not listed as

   disputed, contingent or unliquidated as to amount and in either case to which no objection

   has been filed, or as to which any such objection has been determined by order of the Court

   and which order is no longer subject to appeal.

4. CLAIM. Claim shall mean any right to payment, or right to an equitable remedy for breach

   of performance if such breach gives rise to a right of payment, against the Debtor on or as of

   the Petition Date, whether or not such right to payment or right to an equitable remedy is

   reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

   disputed, undisputed, legal, secured or unsecured.

5. CONFIRMATION. Confirmation means the date upon which the Confirmation Order is

   entered by the Court.




PAGE 4 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                    Case 19-30921-pcm11          Doc 101     Filed 03/06/20
6. COURT. Court means the United States Bankruptcy Court for the District of Oregon,

   including the United States Bankruptcy Judge presiding in the Chapter 11 case of the Debtor.

7. CREDITORS. Creditors means all creditors of the Debtor holding claims for secured debts,

   unsecured debts, liabilities, demands or claims of any character whatsoever.

8. DEBTOR. Debtor means Eric Molinar, an individual resident of the State of Oregon.

9. DEFAULT. Default means Debtor’s failure to perform any requirement specified in the

   Plan.

10. DISTRIBUTION POOL ACCOUNT. Also referred to as the Eric Molinar Distribution Pool

   Account. An account to be opened by the Reorganized Debtor into which funds devoted to

   the Plan will be deposited and out of which distributions will be made to creditors pursuant to

   this Plan.

11. EFFECTIVE DATE. Effective date means 45 days after the Court enters an Order

   Confirming Chapter 11 Plan. For purposes of the Disclosure Statement and related exhibits

   the projected Effective Date is April 1, 2020.

12. ESTATE. The estate created under 11 USC §541 by reason of the commencement of this

   case.

13. IMPAIRED CLAIM. An impaired claim has the meaning defined in 11 USC §1124 of the

   Bankruptcy Code.

14. OFFICIAL MAILING LIST. The official mailing list for notices and distribution checks

   made pursuant to the Plan shall be the official list maintained by the Clerk of the Court,

   United States Bankruptcy Court, 1001 SW Fifth Avenue, Suite 700, Portland, OR 97204. It

   shall be the obligation of each creditor and/or party in interest to ensure that the official

   mailing list is current and accurate as to each entity.




PAGE 5 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                     Case 19-30921-pcm11           Doc 101     Filed 03/06/20
15. PETITION DATE. Petition Date means the date in which the Debtor filed his Petition for

   Relief under Title 11 with this Court.

16. PLAN. Plan means this Chapter 11 Plan of Reorganization in its present form or as it may be

   amended.

17. REORGANIZED DEBTOR. Following the Effective Date, the Debtor as reorganized

   pursuant to the Plan.

18. RESIDENCE. The Debtor’s single family home located at 1503 SW 61st Ave, Portland,

   Oregon that is currently used as Debtor’s principle residence.

19. SECURED CREDITORS. Secured Creditors means all creditors who hold a lien, security

   interest, or other encumbrance which has been properly perfected by law with respect to the

   property owned by the Debtor and which has not otherwise been avoided by operation of

   Bankruptcy law or through affirmative action of the Debtor or trustee.

20. TERM OF PLAN. A period beginning on the effective date of the Plan and ending when all

   payments and other acts required of the Debtor under the Plan have been made.

21. WAREHOUSE. The Debtor’s commercial rental property located at 929 NE 23rd Ave in

   Portland, Oregon, which is currently held through his wholly owned affiliate EAM

   Investments, LLC.



               ARTICLE III - TREATMENT OF UNCLASSIFIED CLAIMS

1. Administrative Claims. Each holder of an allowed claim entitled to administrative expense

   priority under 11 USC §507(a)(2) and §503 shall receive cash in the full amount of such

   claim on the later of (a) the effective date of the plan, or (b) at such later date as the holder of

   such claims may agree in writing.




PAGE 6 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                     Case 19-30921-pcm11           Doc 101      Filed 03/06/20
          a. Expenses Arising in the Ordinary Course of Business

          These claims will be paid based on the ordinary course business terms between the

   Debtor and the provider. All ordinary course business expenses are current. Exceptions to this

   statement include: NONE.

          b. Professional Fees to Attorney

          Professional fees are subject to approval by the Court and are entitled to administrative

   expense priority under 11 USC §507(a)(2). These fees will be paid in full on the Effective Date

   of the plan unless the holder of such a claim has agreed in writing to deferred payments or other

   treatment. If any professional fees have not been approved by the Court, in whole or in part, on

   the Effective Date of the Plan, then such professional fees will be paid pursuant to Court Order

   approving the fees.

          c. U.S. Trustee Fees

          The Debtor shall pay, on or before the Effective Date, any then outstanding fees owing

   pursuant to 28 USC §1930 to the Office of the United States Trustee and the Reorganized Debtor

   shall be responsible for ongoing timely payment of such fees incurred until the case is closed,

   converted, or dismissed. After confirmation, the Reorganized Debtor shall file with the Court a

   monthly financial report for each month, or portion thereof, that the case remains open. The

   monthly financial report shall include a statement of all disbursements made during the course of

   the month, whether or not pursuant to the plan.

2. Priority Tax Claims. Each governmental unit holding an allowed unsecured claim entitled to

   priority under 11 USC § 507(a)(8) shall be paid in full, with allowed statutory interest, within

   five years of the Petition Date. Interest shall accrue on the unpaid balance of each allowed

   Priority Tax Claim at the rate allowed by 26 USC §6621 or the allowed rate under the Oregon




   PAGE 7 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                         Case 19-30921-pcm11         Doc 101     Filed 03/06/20
Revised Statutes. Debtor will make quarterly payments of $200 to each claimant listed below

with the balance being paid from the sale or refinance of the Warehouse. Any taxes that are

secured by levy against Debtor’s real property will be paid separately as listed below. Affected

Claimants with Priority Tax Claims include:

    Oregon Department of Revenue - $44,925.67.

    Internal Revenue Service - $106,636.

    City of Portland - $8,390.97.



                   ARTICLE IV – CLASSIFICATION AND TREATMENT

                                  OF CLAIMS AND INTERESTS

    All claims, other than unclassified claims, are placed in the following classes. A claim is

classified in a particular class only to the extent that it qualifies within the description of that

class and is classified in a different class to the extent that it qualifies within the description of

that different class.

        Class                                 Impairment                        Treatment

1 –Claim of Wells Fargo Bank                    Impaired           Debtor will retain the current
N.A.(Residence)                                                    note terms on this Note and will
                                                                   continue to pay pursuant to the
                                                                   pre-bankruptcy terms of the
                                                                   Note. Debtor will cure all
                                                                   outstanding arrears over a 60
                                                                   month period.

2 – Claim of Columbia Bank                      Impaired           This claim is impaired, as Debtor
(Residence)                                                        will reamoritze the loan over 30
                                                                   years to cure any arrears,
                                                                   capitalize all outstanding
                                                                   amounts due, and fix the interest
                                                                   rate at 4.75%. The new proposed
                                                                   Principal Balance will be
                                                                   approximately $112,000. The



PAGE 8 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                        Case 19-30921-pcm11         Doc 101       Filed 03/06/20
                                                         new P&I payment on this debt
                                                         will be $584.25.

                                                         Claimant and Debtor have
                                                         reached a stipulation regarding
                                                         treatment of this claim.
                                                         Claimant (Class 2 + 3) will
                                                         receive a total of $100,000 from
                                                         the sale of Debtor’s Warehouse
                                                         and the reamortized Note
                                                         described above will mature and
                                                         become fully due and payable 5
                                                         years after the Effective Date. In
                                                         the event $100,000 is not available
                                                         after sale or refinance of the
                                                         Warehouse, then Claimant may
                                                         proceed with its state-based
                                                         remedies to collect that $100,000.

                                                         Except as expressly modified
                                                         herein and by the Chapter 11 Plan
                                                         generally, the Class 2 claimant
                                                         shall retain all rights and remedies
                                                         as set forth in the original loan
                                                         documents with the Debtor and
                                                         shall retain its lien on the Property
                                                         securing the Class 2 claim with the
                                                         same priority such lien had on the
                                                         Petition Date.


3 –Claim of Columbia Bank                Impaired        This claim is impaired, as Debtor
(Residence)                                              will reamoritze the loan over 30
                                                         years to cure any arrears,
                                                         capitalize all outstanding
                                                         amounts due, and fix the interest
                                                         rate at 4.75%. The new proposed
                                                         Principal Balance will be
                                                         approximately $77,000. The new
                                                         P&I payment on this debt will be
                                                         $401.67.

                                                         Claimant and Debtor have
                                                         reached a stipulation regarding
                                                         treatment of this claim.
                                                         Claimant (Class 2 + 3) will



PAGE 9 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                   Case 19-30921-pcm11       Doc 101    Filed 03/06/20
                                                         receive a total of $100,000 from
                                                         the sale of Debtor’s Warehouse
                                                         and the reamortized Note
                                                         described above will mature and
                                                         become fully due and payable 5
                                                         years after the Effective Date. In
                                                         the event $100,000 is not available
                                                         after sale or refinance of the
                                                         Warehouse, then Claimant may
                                                         proceed with its state-based
                                                         remedies to collect that $100,000.
                                                         Except as expressly modified
                                                         herein and by the Chapter 11 Plan
                                                         generally, the Class 3 claimant
                                                         shall retain all rights and remedies
                                                         as set forth in the original loan
                                                         documents with the Debtor and
                                                         shall retain its lien on the Property
                                                         securing the Class 3 claim with the
                                                         same priority such lien had on the
                                                         Petition Date.


4 - Claim of Multnomah County             Impaired       This claim is impaired. Debtor
Assessor (915 Property &                                 will repay this super priority lien
Warehouse)                                               of 2.5 years of delinquent
                                                         property taxes in 4 quarterly
                                                         payments of approximately
                                                         $6,250 or from the proceeds
                                                         from the Warehouse. Claimant
                                                         shall be entitled to its statutory
                                                         interest during repayment.
5 –Claim of Nationstar Mortgage,          Impaired       This claim is impaired, as Debtor
LLC (915 Property)                                       will reamoritze the loan over 30
                                                         years to cure any arrears,
                                                         capitalize all outstanding
                                                         amounts due, and retain the
                                                         current fixed interest rate of
                                                         4.125%. The new proposed
                                                         Principal Balance will be
                                                         approximately $138,000. The
                                                         new P&I payment on this debt
                                                         will be $668.82.

                                                         Except as expressly modified
                                                         herein and by the Chapter 11 Plan



PAGE 10 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                   Case 19-30921-pcm11       Doc 101    Filed 03/06/20
                                                         generally, the Class 5 claimant
                                                         shall retain all rights and remedies
                                                         as set forth in the original loan
                                                         documents with the Debtor and
                                                         shall retain its lien on the Property
                                                         securing the Class 5 claim with the
                                                         same priority such lien had on the
                                                         Petition Date.

6 –Claim of Advantis Credit Union,        Impaired       Debtor will perform as agreed in
LLC (Warehouse)                                          the September 16, 2019
                                                         Stipulated Order with Claimant,
                                                         E-Doc#68. The pertinent terms
                                                         from this agreement are: 1)
                                                         Debtor will continue making
                                                         monthly post-petition payments
                                                         to Advantis until sale or
                                                         refinance of the Warehouse; 2)
                                                         Debtor will continue to make
                                                         quarterly payments to the
                                                         County for property taxes until
                                                         the Warehouse is sold or
                                                         refinanced; and 3) The
                                                         Warehouse must be sold or
                                                         refinanced on or before October
                                                         1, 2020 or Advantis will receive
                                                         relief from stay.

7 –Claim of Internal Revenue              Impaired       Debtor shall pay claimant’s claim
Service (Secured to all Debtor’s                         in full over 60 months with interest
Real and Personal Property)                              at the IRS statutory rate in effect
                                                         on the Effective Date.
8 – Claim of Oregon Department of         Impaired       Debtor shall pay claimant’s claim
Revenue (Secured to all Debtor’s                         in full over 60 months with interest
Real Property)                                           at the Oregon Statutory Rate in
                                                         effect on the Effective Date.
9 – Claim of City of Portland             Impaired       Debtor shall pay claimants
(Secured to all Debtor’s Real                            Judgment Lien in full with
Property)                                                statutory judgment interest of 9%
                                                         over 60 months.
10 – Claims of Wells Fargo Dealer         Impaired       Debtor will retain the vehicle and
Services (Debtor Vehicle)                                reamortize the loan at the loan’s
                                                         current interest rate over a five-
                                                         year period. Debtor will make
                                                         monthly payments of $548.00
                                                         starting on the Effective Date.


PAGE 11 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                    Case 19-30921-pcm11      Doc 101    Filed 03/06/20
11 – Administrative Convenience              Unimpaired         All general unsecured, nonpriority
Class                                                           claimants who are either (a) owed
                                                                $500.00 or less OR (b) owed more
                                                                than $500.00 but elect in writing to
                                                                reduce their claim to $500.00 shall
                                                                be members of the Class 11. The
                                                                Class 11 claimants will be paid in
                                                                full on or before the 30th day after
                                                                the Effective Date of the Plan.
12 – General Unsecured Class                  Impaired          All general unsecured, nonpriority
                                                                claimants who are owed more than
                                                                $500.00 and who do not elect in
                                                                writing to participate as a Class 11
                                                                claimant shall be members of
                                                                Class 12. The Class 12 claimants
                                                                will share pro rata in fifteen semi-
                                                                annual distributions of $5750 .
                                                                Class 12 claimants shall receive
                                                                interest on their claims at the
                                                                Federal Judgment Rate in effect on
                                                                the Effective Date. Payments will
                                                                pay 100% of unsecured claimants’
                                                                claims. Unless paid off sooner as
                                                                detailed below, payment to this
                                                                class will be made in fifteen semi-
                                                                annual payments starting with the
                                                                120th day after the Effective Date
                                                                of the Plan and continuing every
                                                                six months thereafter.




         ARTICLE V - EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Debtor expressly affirms and retains his Contracts with the following parties pursuant to their

original terms and expressly rejects all other unlisted executory contracts or leases:

   1) Rental Agreement with Gypsy Walker for tenancy in the 915 Property.

   2) Rental Agreement with SQFT Studios, LLC in the Warehouse.




PAGE 12 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                     Case 19-30921-pcm11          Doc 101      Filed 03/06/20
            ARTICLE VI - MEANS OF IMPLEMENTATION OF THE PLAN

   1. General Statement. Other than property specifically identified in this Plan to be sold, the

      Debtor shall retain all of his real property assets. The Debtor shall continue to conduct

      his business including (a) residential real property rental and management and (b)

      Operation of his Airplane Turbine business IRC Turbine, Inc. Debtor’s personal expenses

      will be subsidized by his non-filing spouse from her W2 income. Impaired secured

      claims shall be paid from the ongoing revenue generated by the businesses. Impaired

      unsecured claims shall be paid in semi-annual payments over seven and a half years from

      the Debtor’s revenues realized from the rental operations and the businesses; UNLESS

      paid off sooner from sale or refinance proceeds of the Warehouse, 915 Property, or

      Residence.

   2. Funds in Debtor in Possession Accounts. The Debtor projects that as of the Effective

      Date of the Chapter 11 Plan cash on hand in the Debtor in Possession Accounts will be

      not less than $30,000. After the Effective Date, the Reorganized Debtor will be closing

      all Debtor in Possession accounts and reopening separate bank accounts to conduct

      business. The funds in the Debtor in Possession Account will be used by the Debtor to

      implement this Plan and will be deposited into the Eric Molinar Distribution Pool

      Account described below. Debtor projects opening deposit to the Distribution Pool

      Account will be $30,000.

   3. Eric Molinar Distribution Pool Account. After confirmation of the Plan but prior to the

      Effective Date, the Debtor may elect to open a new bank account entitled “Eric Molinar

      Distribution Pool Account.” Into this account the Debtor shall deposit any funds

      committed to this Plan. From this account the Reorganized Debtor shall make payments




PAGE 13 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                    Case 19-30921-pcm11         Doc 101     Filed 03/06/20
      to creditors including (a) the unclassified claims detailed at Article III above, (b) the

      Class 11 Administrative Convenience Claims, and (c) the Class 12 General Unsecured

      Claimants. Commencing with the 120th day after the Effective Date and semi-annually

      thereafter the Debtor shall distribute at least $5,750 on a pro rata basis to the Class 12

      claimants. These payments from the Distribution Pool shall continue until the Debtor has

      fully satisfied the obligations to the Class 12 claimants. Exhibit B attached to the

      Disclosure Statement illustrates the distributions from this Account.

   4. Fail Safe Refinance/Sale of Residence Property. The Fail Safe will trigger if either the

      Reorganized Debtor is unable to make the semi-annual payment required by this Plan to

      the Class 12 claimants or some other event of Default is incurable. Debtor may also elect

      to trigger the failsafe at any time for quicker repayment of the Creditors. Upon trigger the

      Reorganized Debtor shall make best efforts to refinance or sell the Residence to obtain

      sufficient funds to satisfy the obligations to the Class 12 claimants. If Reorganized

      Debtor sells the Residence, then Reorganized Debtor will hire a Broker/Auctioneer and

      no court approval will be required for their employment. Compensation paid to that

      employed broker will not exceed the customary amount of 6%, and Reorganized Debtor

      shall not be required to obtain post-confirmation Court approval prior to closing of a sale.

      Debtor anticipates in event of a sale of the property, capital gains taxes may result.

   5. Reservation of Powers. All powers of the Debtor under chapter 3 and 5 of the

      Bankruptcy Code are expressly reserved, and the Reorganized Debtor may enforce any

      and all claims and causes of action of the Debtor or this chapter 11 estate following the

      Effective Date of the Plan except for such claims and causes of action specifically

      waived, released or assigned in accordance with the plan.




PAGE 14 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                    Case 19-30921-pcm11          Doc 101      Filed 03/06/20
   6. Revesting. The Reorganized Debtor shall be vested with all of the property, except

      property required to perform obligations under the Plan, free and clear of all claims, liens,

      charges or other interests of creditors arising prior to the entry of the order confirming

      plan except for consensual liens upon property securing claims provided for in the Plan.

      Except as otherwise provided in the Plan, the Reorganized Debtor may transact business

      and conduct affairs free of any restriction of the court following confirmation of the Plan.

   7. Unmarked Ballots. Executed ballots regarding the Plan returned by creditors to the

      Debtor that do not indicate acceptance or rejection of the Plan shall be deemed and

      counted as acceptances of the Plan.

   8. Distribution Checks; Mailing List; Returned Distribution Checks. Any distribution to

      creditors contemplated by this plan will be made by check from an account of the Debtor

      and will be sent via first class United States mail, postage prepaid to (a) the address listed

      on the proof of claim filed by the claimant or such other address as the claimant may

      provide to the Reorganized Debtor in writing, or (b) if no proof of claim was filed by the

      claimant and the claimant has failed to provide the Reorganized Debtor with a payment

      address in writing, then the Official Mailing List maintained by the Debtor from this

      Court. In the event that a distribution check, that has been properly addressed to the

      creditor as set forth above, is returned undeliverable by the United States Postal Service

      or returned for any reason by the Creditor, the Debtor shall be authorized to (a) void the

      returned check and use the funds for ongoing business operations, (b) refrain from

      sending a replacement distribution check unless and until the affected Creditor notifies

      both the Debtor and Clerk of the Court in writing of a new address, and (c) in the event

      the Creditor does not notify in writing both the Debtor and Clerk of the Court of a new




PAGE 15 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                   Case 19-30921-pcm11           Doc 101      Filed 03/06/20
      address before the next disbursement is due, then the Debtor shall be entitled to treat the

      claim of such Creditor as satisfied in full.

   9. Timing of Payments and Other Actions. If this Plan requires the Debtor to make a

      payment or take some other action by a specific day and that day falls on a Saturday,

      Sunday or legal holiday, then the action shall be due on the next day following normal

      Court operations.

   10. Compliance with the Plan. The Debtor, Reorganized Debtor, creditors and all other

      parties in interest shall take all actions necessary to effectuate the terms of the plan.

   11. Federal and State Tax Forms. The Reorganized Debtor shall prepare and file all federal

      and state tax forms due to be filed and pay any tax due thereon prior to final disbursement

      to the Class 12 claimants.

   12. Disputed Claims. A disputed claim is a claim that has not been allowed or disallowed and

      as to which either: (i) a proof of claim has been filed or deemed filed, and the Debtor or

      another party in interest has filed an objection; or (ii) no proof of claim has been filed,

      and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.

      i)      Delay of Distribution on a Disputed Claim

              No distribution will be made on account of a disputed claim unless such claim is

      allowed.

      ii)     Settlement of Disputed Claims

              The Debtor will have the power and authority to settle and compromise a disputed

      claim with court approval and compliance with rule 9019 of the Federal Rules of

      Bankruptcy Procedure.




PAGE 16 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                    Case 19-30921-pcm11              Doc 101   Filed 03/06/20
   13. Payment of Professional Fees and Expenses after the Effective Date. Any professional

      person employed by the Reorganized Debtor and providing services after the Effective

      Date shall be paid reasonable fees and expenses by the Reorganized Debtor without the

      necessity of Court approval.

   14. Severability. If any provision in this Plan is deemed to be unenforceable, the

      determination will in no way limit or affect the enforceability and operative effect of any

      other provision of this Plan.

   15. Binding Effect. The rights and obligations of any entity named or referred to in this Plan

      will be binding upon, and will inure to the benefit of the successors or assigns of such

      entity.

   16. Captions. The headings contained in this Plan are for convenience of reference only and

      do not affect the meaning or interpretation of this Plan.

   17. Controlling Authority. Unless a rule of law or procedure is supplied by federal law, not

      including preemption by the Home Owners Loan Act or the National Banking Act, the

      laws of the State of Oregon govern this Plan and any agreements, documents and

      instruments executed in connection with this Plan, except as otherwise provided in this

      Plan.

   18. Tax Implications of Plan. The Reorganized Debtor does project to generate taxable gains

      from the sale of properties contemplated to be sold in this Plan but will not generate

      current taxable gains from a refinance. The capital gains or other transfer taxes generated

      from the sale of one or more properties contemplated to be sold by this plan shall be paid

      from the sale proceeds of the properties prior to their availability for use by the

      Reorganized Debtor in consummating the provisions of this Plan.




PAGE 17 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                   Case 19-30921-pcm11          Doc 101      Filed 03/06/20
                                  ARTICLE VII - DEFAULT

   An event of default shall occur if the Reorganized Debtor shall fail to comply with a material

provision of the Plan. After an event of default, the party alleging default shall provide written

notice stating with specificity the alleged default and the actions deemed necessary to cure such

default to Debtor’s Counsel and the Reorganized Debtor at the following (which may be later

amended by appropriate filing with the Court):

       Eric Molinar
       1503 SW 61st Ave,
       Portland, Oregon

If, after twenty one (21) days following the written notice of default the Reorganized Debtor has

been unable to cure the stated default, then such party may proceed with any remedies available

to it under applicable law. An event of default occurring with respect to one claim shall not be

an event of default with respect to any other claim. Nothing contained in the plan shall limit the

right of any party to move to reopen this case or to move for conversion of this case to a

liquidation case under chapter 7 of the Bankruptcy Code if cause for such relief exists. This 21-

day notice and right to cure does not apply to Advantis Credit Union and the court’s order dated

September 16, 2019 [Doc 68] regarding notice and right to cure shall be effective as between the

debtor and Advantis.



    ARTICLE VIII – SATISFACTION OF INDEBTEDNESS AND DISCHARGE OF

                                             CLAIMS

       The distribution made to the various classes of creditors as provided for in the Plan shall

be in full and complete satisfaction of their Allowed Claims. The Reorganized Debtor will move




PAGE 18 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                     Case 19-30921-pcm11          Doc 101     Filed 03/06/20
to close this case pursuant to FRBP 3022 after Substantial Consummation of the Plan as defined

under 11 U.S.C. § 1101. The case will automatically reopen, without cost, upon the filing of a

Notice of Payment Completion and a Request for Entry of Discharge pursuant to §350(b). The

court upon review of the record, the plan and any comments from creditors will issue a

discharge, pursuant to §1141 after the case is reopened. The discharge of the Debtor shall be

effective as to each claim regardless of whether or not (a) a proof of claim was filed, (b) the

claim was allowed, or (c) the holder thereof voted to accept the Plan.

                          ARTICLE IX - RETENTION OF JURISDICTION

       Notwithstanding the entry of the order confirming the plan, the court shall retain jurisdiction

of this chapter 11 case pursuant to and for the purposes set forth in 11 USC §1127(b) to: (a) classify

the claim of any creditor, reexamine claims which have been allowed for voting purposes and

determine any objection that may be filed to claims, (b) determine requests for payment of claims

entitled to priority under 11 USC §507(a)(2) including compensation and reimbursement of

expenses in favor of professionals employed at the expense of the estate, (c) avoid transfers or

obligations and to subordinate claims under chapter 5 of the Bankruptcy Code, (d) approve the

assumption, assignment or rejection of executory contracts and unexpired leases pursuant to 11

USC §§365 and 1123, (e) resolve all controversies and disputes regarding the interpretation of the

plan, (f) implement the provisions of the plan and enter orders in aid of confirmation, (g) adjudicate

any and all adversary proceedings and contested matters pending or hereafter commenced in this

chapter 11 case and (h) enter a final decree closing this chapter 11 case and (i) discharging debtor

from any remaining post-petition obligations.



       Dated on ___2/21/20______________.




PAGE 19 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                     Case 19-30921-pcm11          Doc 101      Filed 03/06/20
                                                _/s/ _Eric Molinar _________________
                                                Eric Molinar
                                                Debtor-in-possession

Presented by:

__/s/ Theodore J Piteo________________
Theodore J. Piteo, OSB #090311
Michael D. O’Brien, OSB 951056
Attorney for Debtor-in-possession




PAGE 20 – DEBTOR’S FA CHAPTER 11 PLAN DATED February 21, 2020

                   Case 19-30921-pcm11       Doc 101    Filed 03/06/20
Theodore J Piteo, OSB 090311
Michael D. O’Brien, OSB 951056
Michael D. O’Brien & Associates, P.C.
12909 SW 68th Pkwy, Suite 160
Portland, OR 97223
(503) 786-3800
Attorneys for Eric Molinar, Debtor.




                           UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

In Re:                                         )
                                               )         Case No. 19-30921-pcm11
         Eric Molinar                          )
                                               )         FIRST AMENDED
                                               )         CHAPTER 11 PLAN
                                               )         DATED December February
                Debtor-in-possession.          )         213, 202019
                                               )

     ______________________________________________________________________

                              ARTICLE I - SUMMARY OF PLAN

         This Plan of Reorganization provides for the continued operations of the Debtor-in-

possession’s residential/commercial rental business and the cash flow of payments to secured

and unsecured creditors as detailed below.

         Administrative claims and priority tax claims will be paid in full on the Effective Date of

the Plan unless the claimant agrees in writing to different treatment.

         The secured claims of consensual lienholders are generally impaired by the Plan with

their specific treatment detailed in Article IV below.




PAGE 1 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                        Case 19-30921-pcm11        Doc 101      Filed 03/06/20
       The holders of general unsecured claims owed $500 or less AND any holder of a general

unsecured claim who elects in writing to reduce its claim to $500 will receive payment in full

with no interest within 30 days after the Effective Date of the Plan. General unsecured claims

will receive 100% of their claims, estimated at approximately $83,758, with interest at the

Federal Judgment Rate in effect on the Effective Date, in fifteen semi-annual payments of $5,750

starting 120 days after the Effective Date of the Plan. Funds for the payment of the general

unsecured will come from ongoing realized cash flow from Debtor’s business operations,

Debtor’s household disposable wage income, from net sale proceeds of Debtor’s Warehouse

with a failsafe, if necessary, from the refinance or sale of Debtor’s Residence.

                          Deadline for Ballots / Objections to be Filed

   The Court has not yet confirmed the Plan. This section describes the procedures and

deadlines for you to vote for or against the Plan or to file objections to the Plan.

               1. Who is Entitled to Object and Who is Entitled to Vote

   Any party in interest may object to confirmation of the Plan if that party believes that the

requirements for confirmation are not met. Any party in interest may object to the adequacy of

the disclosures made in the Disclosure Statement if that party believes that the disclosures are

inadequate. However, a Creditor has a right to vote for or against the Plan only if two conditions

are met: first, the claim of the Creditor must be allowed (or allowed for voting purposes) and

second, the claim must be impaired. Unimpaired creditors are not entitled to vote. Insiders are

not entitled to vote. If any creditor wishes its claim to be treated as an administrative

convenience claim, it may so elect on the ballot to accept the Plan.

               2. Deadline for Voting to Accept or Reject the Plan




PAGE 2 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11           Doc 101      Filed 03/06/20
          If you are entitled to vote to accept or reject the Plan, you will vote on a ballot which will

be provided to you for that purpose and must return the ballot to Theodore J Piteo, Michael D.

O’Brien & Associates, P.C., 12909 SW 68th Pkwy, Suite 160, Portland, OR 97223. Once

authorized by the Court, the Debtor will provide separate notice to creditors with a deadline for

voting.

                 3. Deadline for Objecting to the Adequacy of Disclosure and Plan Confirmation

          Objections to the adequacy of the disclosures contained in the Disclosure Statement must

be filed with the Court and served upon both (a) counsel for the Debtor in Possession at:

Theodore J Piteo, Michael D. O’Brien & Associates, P.C., 12909 SW 68th Pkwy, Suite 160,

Portland, OR 97223 and (b) United States Trustee, 620 SW Main Street, Room 213, Portland,

OR 97205. Once authorized by the Court, the Debtor will provide separate notice to creditors

with a deadline for objections to the adequacy of the Disclosure Statement and Confirmation of

Plan.

   a. Final Hearing on the Plan

   The hearing at which the Court will consider confirmation of the Plan and determination of

the adequacy of the disclosure set forth in the Plan will take place in Courtroom #41, Ninth

Eighth Floor, United States Bankruptcy Court for the District of Oregon, 1050 SW 6th Ave.,

Portland, Oregon 97204 before the Honorable Judge Peter McKittrick. Once authorized by the

Court, the Debtor will provide separate notice to creditors with the specific date and time of the

confirmation hearing.

   b. Contact for Additional Information




PAGE 3 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                       Case 19-30921-pcm11           Doc 101      Filed 03/06/20
   If you want additional information about the Plan you should contact the Debtor’s counsel at:

Theodore J Piteo, Michael D. O’Brien & Associates, P.C., 12909 SW 68th Pkwy, Suite 160,

Portland, OR 97223.



                                ARTICLE II - DEFINITIONS

1. 915 PROPERTY. The Debtor’s residential rental property located at 915 NE 23rd Ave in

   Portland, Oregon.

2. ADMINISTRATIVE EXPENSE. An administrative expense (including a professional fee or

   expense) that is entitled to priority of payment under 11 USC §507(a)(2) and that is an

   allowed claim under 11 USC §503.

3. ALLOWED CLAIM. Allowed Claim shall mean a Claim (a) in respect of which a proof of

   claim has been filed with the Court within the applicable period of limitation, or (b)

   appearing on the schedules and lists prepared and filed with the Court and not listed as

   disputed, contingent or unliquidated as to amount and in either case to which no objection

   has been filed, or as to which any such objection has been determined by order of the Court

   and which order is no longer subject to appeal.

4. CLAIM. Claim shall mean any right to payment, or right to an equitable remedy for breach

   of performance if such breach gives rise to a right of payment, against the Debtor on or as of

   the Petition Date, whether or not such right to payment or right to an equitable remedy is

   reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

   disputed, undisputed, legal, secured or unsecured.

5. CONFIRMATION. Confirmation means the date upon which the Confirmation Order is

   entered by the Court.




PAGE 4 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                      Case 19-30921-pcm11        Doc 101     Filed 03/06/20
6. COURT. Court means the United States Bankruptcy Court for the District of Oregon,

   including the United States Bankruptcy Judge presiding in the Chapter 11 case of the Debtor.

7. CREDITORS. Creditors means all creditors of the Debtor holding claims for secured debts,

   unsecured debts, liabilities, demands or claims of any character whatsoever.

8. DEBTOR. Debtor means Eric Molinar, an individual resident of the State of Oregon.

9. DEFAULT. Default means Debtor’s failure to perform any requirement specified in the

   Plan.

10. DISTRIBUTION POOL ACCOUNT. Also referred to as the Eric Molinar Distribution Pool

   Account. An account to be opened by the Reorganized Debtor into which shefunds devoted

   to the Plan will be deposited and funds devoted to the Plan and out of which distributions

   will be made she will make distributions to creditors pursuant to this Plan.

11. EFFECTIVE DATE. Effective date means 45 days after the Court enters an Order

   Confirming Chapter 11 Plan. For purposes of the Disclosure Statement and related exhibits

   the projected Effective Date is April 1, 2020.

12. ESTATE. The estate created under 11 USC §541 by reason of the commencement of this

   case.

13. IMPAIRED CLAIM. An impaired claim has the meaning defined in 11 USC §1124 of the

   Bankruptcy Code.

14. OFFICIAL MAILING LIST. The official mailing list for notices and distribution checks

   made pursuant to the Plan shall be the official list maintained by the Clerk of the Court,

   United States Bankruptcy Court, 1001 SW Fifth Avenue, Suite 700, Portland, OR 97204. It

   shall be the obligation of each creditor and/or party in interest to ensure that the official

   mailing list is current and accurate as to each entity.




PAGE 5 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11           Doc 101     Filed 03/06/20
15. PETITION DATE. Petition Date means the date in which the Debtor filed his Petition for

   Relief under Title 11 with this Court.

16. PLAN. Plan means this Chapter 11 Plan of Reorganization in its present form or as it may be

   amended.

17. REORGANIZED DEBTOR. Following the Effective Date, the Debtor as reorganized

   pursuant to the Plan.

18. RESIDENCE. The Debtor’s single family home located at 1503 SW 61st Ave, Portland,

   Oregon that is currently used as Debtor’s principle residence.

19. SECURED CREDITORS. Secured Creditors means all creditors who hold a lien, security

   interest, or other encumbrance which has been properly perfected by law with respect to the

   property owned by the Debtor and which has not otherwise been avoided by operation of

   Bankruptcy law or through affirmative action of the Debtor or trustee.

20. TERM OF PLAN. A period beginning on the effective date of the Plan and ending when all

   payments and other acts required of the Debtor under the Plan have been made.

21. WAREHOUSE. The Debtor’s commercial rental property located at 929 NE 23rd Ave in

   Portland, Oregon, which is currently held through his wholly owned affiliate EAM

   Investments, LLC.



               ARTICLE III - TREATMENT OF UNCLASSIFIED CLAIMS

1. Administrative Claims. Each holder of an allowed claim entitled to administrative expense

   priority under 11 USC §507(a)(2) and §503 shall receive cash in the full amount of such

   claim on the later of (a) the effective date of the plan, or (b) at such later date as the holder of

   such claims may agree in writing.




PAGE 6 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11           Doc 101      Filed 03/06/20
          a. Expenses Arising in the Ordinary Course of Business

          These claims will be paid based on the ordinary course business terms between the

   Debtor and the provider. All ordinary course business expenses are current. Exceptions to this

   statement include: NONE.

          b. Professional Fees to Attorney

          Professional fees are subject to approval by the Court and are entitled to administrative

   expense priority under 11 USC §507(a)(2). These fees will be paid in full on the Effective Date

   of the plan unless the holder of such a claim has agreed in writing to deferred payments or other

   treatment. If any professional fees have not been approved by the Court, in whole or in part, on

   the Effective Date of the Plan, then such professional fees will be paid pursuant to Court Order

   approving the fees.

          c. U.S. Trustee Fees

          The Debtor shall pay, on or before the Effective Date, any then outstanding fees owing

   pursuant to 28 USC §1930 to the Office of the United States Trustee and the Reorganized Debtor

   shall be responsible for ongoing timely payment of such fees incurred until the case is closed,

   converted, or dismissed. After confirmation, the Reorganized Debtor shall file with the Court a

   monthly financial report for each month, or portion thereof, that the case remains open. The

   monthly financial report shall include a statement of all disbursements made during the course of

   the month, whether or not pursuant to the plan.

2. Priority Tax Claims. Each governmental unit holding an allowed unsecured claim entitled to

   priority under 11 USC § 507(a)(8) shall be paid in full, with allowed statutory interest, within

   five years of the Petition Date. Interest shall accrue on the unpaid balance of each allowed

   Priority Tax Claim at the rate allowed by 26 USC §6621 or the allowed rate under the Oregon




   PAGE 7 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                         Case 19-30921-pcm11         Doc 101     Filed 03/06/20
Revised Statutes. Debtor will make quarterly payments of $200 to each claimant listed below

with the balance being paid from the sale or refinance of the Warehouse. Any taxes that are

secured by levy against Debtor’s real property will be paid separately as listed below. Affected

Claimants with Priority Tax Claims include:

    Oregon Department of Revenue - $44,925.67.

    Internal Revenue Service - $106,636.

    City of Portland - $8,390.97.



                   ARTICLE IV – CLASSIFICATION AND TREATMENT

                                  OF CLAIMS AND INTERESTS

    All claims, other than unclassified claims, are placed in the following classes. A claim is

classified in a particular class only to the extent that it qualifies within the description of that

class and is classified in a different class to the extent that it qualifies within the description of

that different class.

        Class                                 Impairment                        Treatment

1 –Claim of Wells Fargo Bank                    Impaired           Debtor will retain the current
N.A.(Residence)                                                    note terms on this Note and will
                                                                   continue to pay pursuant to the
                                                                   pre-bankruptcy terms of the
                                                                   Note. Debtor will cure all
                                                                   outstanding arrears over a 60
                                                                   month period.

2 – Claim of Columbia Bank                      Impaired           This claim is impaired, as Debtor
(Residence)                                                        will reamoritze the loan over 30
                                                                   years to cure any arrears,
                                                                   capitalize all outstanding
                                                                   amounts due, and fix the interest
                                                                   rate at 4.75%. The new proposed
                                                                   Principal Balance will be
                                                                   approximately $112,000. The



PAGE 8 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                        Case 19-30921-pcm11         Doc 101      Filed 03/06/20
                                                          new P&I payment on this debt
                                                          will be $584.25.

                                                          If Claimant votes to approve this
                                                          Plan, Debtor will agree to a 10-
                                                          year balloon on the Note.
                                                          Otherwise, there will be no
                                                          balloon payment due.Claimant
                                                          and Debtor have reached a
                                                          stipulation regarding treatment
                                                          of this claim. Claimant (Class 2 +
                                                          3) will receive a total of $100,000
                                                          from the sale of Debtor’s
                                                          Warehouse and the reamortized
                                                          Note described above will
                                                          mature and become fully due
                                                          and payable 5 years after the
                                                          Effective Date. In the event
                                                          $100,000 is not available after sale
                                                          or refinance of the Warehouse,
                                                          then Claimant may proceed with
                                                          its state-based remedies to collect
                                                          that $100,000.

                                                          Except as expressly modified
                                                          herein and by the Chapter 11 Plan
                                                          generally, the Class 2 claimant
                                                          shall retain all rights and remedies
                                                          as set forth in the original loan
                                                          documents with the Debtor and
                                                          shall retain its lien on the Property
                                                          securing the Class 2 claim with the
                                                          same priority such lien had on the
                                                          Petition Date.


3 –Claim of Columbia Bank                 Impaired        This claim is impaired, as Debtor
(Residence)                                               will reamoritze the loan over 30
                                                          years to cure any arrears,
                                                          capitalize all outstanding
                                                          amounts due, and fix the interest
                                                          rate at 4.75%. The new proposed
                                                          Principal Balance will be
                                                          approximately $177,000. The
                                                          new P&I payment on this debt
                                                          will be $923.32401.67.



PAGE 9 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                   Case 19-30921-pcm11       Doc 101     Filed 03/06/20
                                                          Claimant and Debtor have
                                                          reached a stipulation regarding
                                                          treatment of this claim.
                                                          Claimant (Class 2 + 3) will
                                                          receive a total of $100,000 from
                                                          the sale of Debtor’s Warehouse
                                                          and the reamortized Note
                                                          described above will mature and
                                                          become fully due and payable 5
                                                          years after the Effective Date. In
                                                          the event $100,000 is not available
                                                          after sale or refinance of the
                                                          Warehouse, then Claimant may
                                                          proceed with its state-based
                                                          remedies to collect that $100,000.
                                                          If Claimant votes to approve this
                                                          Plan, Debtor will agree to a 10-
                                                          year balloon on the Note.
                                                          Otherwise, there will be no
                                                          balloon payment due.

                                                          Except as expressly modified
                                                          herein and by the Chapter 11 Plan
                                                          generally, the Class 3 claimant
                                                          shall retain all rights and remedies
                                                          as set forth in the original loan
                                                          documents with the Debtor and
                                                          shall retain its lien on the Property
                                                          securing the Class 3 claim with the
                                                          same priority such lien had on the
                                                          Petition Date.


4 - Claim of Multnomah County             Impaired        This claim is impaired. Debtor
Assessor (915 Property &                                  will repay this superpriority lien
Warehouse)                                                of 2.5 years of delinquent
                                                          property taxes in 4 quarterly
                                                          payments of approximately
                                                          $6,250 or from the proceeds
                                                          from the Warehouse. Claimant
                                                          shall be entitled to its statutory
                                                          interest during repayment.
5 –Claim of Nationstar Mortgage,          Impaired        This claim is impaired, as Debtor
LLC (915 Property)                                        will reamoritze the loan over 30
                                                          years to cure any arrears,



PAGE 10 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                   Case 19-30921-pcm11       Doc 101     Filed 03/06/20
                                                          capitalize all outstanding
                                                          amounts due, and retain the
                                                          current fixed interest rate of
                                                          4.125%. The new proposed
                                                          Principal Balance will be
                                                          approximately $138,000. The
                                                          new P&I payment on this debt
                                                          will be $668.82.

                                                          Except as expressly modified
                                                          herein and by the Chapter 11 Plan
                                                          generally, the Class 5 claimant
                                                          shall retain all rights and remedies
                                                          as set forth in the original loan
                                                          documents with the Debtor and
                                                          shall retain its lien on the Property
                                                          securing the Class 5 claim with the
                                                          same priority such lien had on the
                                                          Petition Date.

6 –Claim of Advantis Credit Union,        Impaired        Debtor will perform as agreed in
LLC (Warehouse)                                           the September 16, 2019
                                                          Stipulated Order with Claimant,
                                                          E-Doc#68. The pertinent terms
                                                          from this agreement are: 1)
                                                          Debtor will continue making
                                                          monthly post-petition payments
                                                          to Advantis until sale or
                                                          refinance of the Warehouse; 2)
                                                          Debtor will continue to make
                                                          quarterly payments to the
                                                          County for property taxes until
                                                          the Warehouse is sold or
                                                          refinanced; and 3) The
                                                          Warehouse must be sold or
                                                          refinanced on or before October
                                                          1, 2020 or Advantis will receive
                                                          relief from stay.

7 –Claim of Internal Revenue              Impaired        Debtor shall pay claimant’s claim
Service (Secured to all Debtor’s                          in full over 60 months with interest
Real and Personal Property)                               at the IRS statutory rate in effect
                                                          on the Effective Date.
8 – Claim of Oregon Department of         Impaired        Debtor shall pay claimant’s claim
Revenue (Secured to all Debtor’s                          in full over 60 months with interest
Real Property)                                            at the Oregon Statutory Rate in


PAGE 11 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                    Case 19-30921-pcm11      Doc 101     Filed 03/06/20
                                                          effect on the Effective Date.
9 – Claim of City of Portland             Impaired        Debtor shall pay claimants
(Secured to all Debtor’s Real                             Judgment Lien in full with
Property)                                                 statutory judgment interest of 9%
                                                          over 60 months.
10 – Claims of Wells Fargo Dealer         Impaired        Debtor will retain the vehicle and
Services (Debtor Vehicle)                                 reamortize the loan at the loan’s
                                                          current interest rate over a five-
                                                          year period. Debtor will make
                                                          monthly payments of $548.00
                                                          starting on the Effective Date.
11 – Administrative Convenience          Unimpaired       All general unsecured, nonpriority
Class                                                     claimants who are either (a) owed
                                                          $500.00 or less OR (b) owed more
                                                          than $500.00 but elect in writing to
                                                          reduce their claim to $500.00 shall
                                                          be members of the Class 11. The
                                                          Class 11 claimants will be paid in
                                                          full on or before the 30th day after
                                                          the Effective Date of the Plan.
12 – General Unsecured Class              Impaired        All general unsecured, nonpriority
                                                          claimants who are owed more than
                                                          $500.00 and who do not elect in
                                                          writing to participate as a Class 11
                                                          claimant shall be members of
                                                          Class 12. The Class 12 claimants
                                                          will share in a pro rata in fifteen
                                                          semi-annual distributions
                                                          distribution of approximately (a)
                                                          $5750 plus interest. Class 12
                                                          claimants shall receive interest on
                                                          their claims at the Federal
                                                          Judgment Rate in effect on the
                                                          Effective Date. Payments will pay
                                                          100% of unsecured claimants’
                                                          claims. Unless paid off sooner as
                                                          detailed below, payment to this
                                                          class will be made in fifteen semi-
                                                          annual payments starting with the
                                                          120th day after the Effective Date
                                                          of the Plan and continuing every
                                                          six months thereafter.




PAGE 12 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                    Case 19-30921-pcm11      Doc 101     Filed 03/06/20
         ARTICLE V - EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Debtor expressly affirms and retains his Contracts with the following parties pursuant to their

original terms and expressly rejects all other unlisted executory contracts or leases:

   1) Rental Agreement with Gypsy Walker for tenancy in the 915 Property.

   2) Rental Agreement with SQFT Studios, LLC in the Warehouse.



             ARTICLE VI - MEANS OF IMPLEMENTATION OF THE PLAN

   1. General Statement. Other than property specifically identified in this Plan to be sold, the

       Debtor shall retain all of his real property assets. The Debtor shall continue to conduct

       his business including (a) residential real property rental and management and (b)

       Operation of his Airplane Turbine business IRC Turbine, Inc. Debtor’s personal expenses

       will be subsidized by his non-filing spouse from her W2 income. Unimpaired secured

       claims shall be paid from the ongoing revenue generated by the businesses. Impaired

       secured claims shall be paid from the ongoing revenue generated by the businesses.

       Impaired unsecured claims shall be paid in semi-annual payments over seven and a half

       years from the Debtor’s revenues realized from the rental operations and the businesses;

       UNLESS paid off sooner from sale or refinance proceeds of the Warehouse, 915

       Property, or Residence.

   2. Funds in Debtor in Possession Accounts. The Debtor projects that as of the Effective

       Date of the Chapter 11 Plan cash on hand in the Debtor in Possession Accounts will be

       not less than $30,000. After the Effective Date, the Reorganized Debtor will be closing

       all Debtor in Possession accounts and reopening separate bank accounts to conduct

       business. The funds in the Debtor in Possession Account will be used by the Debtor to




PAGE 13 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11          Doc 101      Filed 03/06/20
       implement this Plan and will be deposited into the Eric Molinar Distribution Pool

       Account described below. Debtor projects opening deposit to the Distribution Pool

       Account will be $30,000.

   3. Eric Molinar Distribution Pool Account. After confirmation of the Plan but prior to the

       Effective Date, the Debtor may elect to open a new bank account entitled “Eric Molinar

       Distribution Pool Account.” Into this account the Debtor shall deposit any funds

       committed to this Plan. From this account the Reorganized Debtor shall make payments

       to creditors including (a) the unclassified claims detailed at Article III above, (b) the

       Class 11 Administrative Convenience Claims, and (c) the Class 12 General Unsecured

       Claimants. Commencing with the 120th day after the Effective Date and semi-annually

       thereafter the Debtor shall distribute at least $5,750 on a pro rata basis to the Class 12

       claimants. These payments from the Distribution Pool shall continue until the Debtor has

       fully satisfied the obligations to the Class 12 claimants. Exhibit B attached to the

       Disclosure Statement illustrates the distributions from this Account.

   4. Fail Safe Refinance/Sale of Residence Property. The Fail Safe will trigger if either the

       Reorganized Debtor is unable to make the semi-annual payment required by this Plan to

       the Class 12 claimants or some other event of Default is incurable. Debtor may also elect

       to trigger the failsafe at any time for quicker repayment of the Creditors. Upon trigger the

       Reorganized Debtor shall make best efforts to refinance or sell the Residence to obtain

       sufficient funds to satisfy the obligations to the Class 12 claimants. If Reorganized

       Debtor sells the Residence, then Reorganized Debtor will hire a Broker/Auctioneer and

       no court approval will be required for their employment. Compensation paid to that

       employed broker will not exceed the customary amount of 6%, and Reorganized Debtor




PAGE 14 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                    Case 19-30921-pcm11           Doc 101      Filed 03/06/20
       shall not be required to obtain post-confirmation Court approval prior to closing of a sale.

       Debtor anticipates in event of a sale of the property, capital gains taxes may result.

   5. Reservation of Powers. All powers of the Debtor under chapter 3 and 5 of the

       Bankruptcy Code are expressly reserved, and the Reorganized Debtor may enforce any

       and all claims and causes of action of the Debtor or this chapter 11 estate following the

       Effective Date of the Plan except for such claims and causes of action specifically

       waived, released or assigned in accordance with the plan.

   6. Revesting. The Reorganized Debtor shall be vested with all of the property, except

       property required to perform obligations under the Plan, free and clear of all claims, liens,

       charges or other interests of creditors arising prior to the entry of the order confirming

       plan except for consensual liens upon property securing claims provided for in the Plan.

       Except as otherwise provided in the Plan, the Reorganized Debtor may transact business

       and conduct affairs free of any restriction of the court following confirmation of the Plan.

   7. Unmarked Ballots. Executed ballots regarding the Plan returned by creditors to the

       Debtor that do not indicate acceptance or rejection of the Plan shall be deemed and

       counted as acceptances of the Plan.

   8. Distribution Checks; Mailing List; Returned Distribution Checks. Any distribution to

       creditors contemplated by this plan will be made by check from an account of the Debtor

       and will be sent via first class United States mail, postage prepaid to (a) the address listed

       on the proof of claim filed by the claimant or such other address as the claimant may

       provide to the Reorganized Debtor in writing, or (b) if no proof of claim was filed by the

       claimant and the claimant has failed to provide the Reorganized Debtor with a payment

       address in writing, then the Official Mailing List maintained by the Debtor from this




PAGE 15 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                    Case 19-30921-pcm11           Doc 101      Filed 03/06/20
       Court. In the event that a distribution check, that has been properly addressed to the

       creditor as set forth above, is returned undeliverable by the United States Postal Service

       or returned for any reason by the Creditor, the Debtor shall be authorized to (a) void the

       returned check and use the funds for ongoing business operations, (b) refrain from

       sending a replacement distribution check unless and until the affected Creditor notifies

       both the Debtor and Clerk of the Court in writing of a new address, and (c) in the event

       the Creditor does not notify in writing both the Debtor and Clerk of the Court of a new

       address before the next disbursement is due, then the Debtor shall be entitled to treat the

       claim of such Creditor as satisfied in full.

   9. Timing of Payments and Other Actions. If this Plan requires the Debtor to make a

       payment or take some other action by a specific day and that day falls on a Saturday,

       Sunday or legal holiday, then the action shall be due on the next day following normal

       Court operations.

   10. Compliance with the Plan. The Debtor, Reorganized Debtor, creditors and all other

       parties in interest shall take all actions necessary to effectuate the terms of the plan.

   11. Federal and State Tax Forms. The Reorganized Debtor shall prepare and file all federal

       and state tax forms due to be filed and pay any tax due thereon prior to final disbursement

       to the Class 12 claimants.

   12. Disputed Claims. A disputed claim is a claim that has not been allowed or disallowed and

       as to which either: (i) a proof of claim has been filed or deemed filed, and the Debtor or

       another party in interest has filed an objection; or (ii) no proof of claim has been filed,

       and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.

       i)      Delay of Distribution on a Disputed Claim




PAGE 16 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11           Doc 101      Filed 03/06/20
                 No distribution will be made on account of a disputed claim unless such claim is

       allowed.

       ii)       Settlement of Disputed Claims

                 The Debtor will have the power and authority to settle and compromise a disputed

       claim with court approval and compliance with rule 9019 of the Federal Rules of

       Bankruptcy Procedure.

   13. Payment of Professional Fees and Expenses after the Effective Date. Any professional

       person employed by the Reorganized Debtor and providing services after the Effective

       Date shall be paid reasonable fees and expenses by the Reorganized Debtor without the

       necessity of Court approval.

   14. Severability. If any provision in this Plan is deemed to be unenforceable, the

       determination will in no way limit or affect the enforceability and operative effect of any

       other provision of this Plan.

   15. Binding Effect. The rights and obligations of any entity named or referred to in this Plan

       will be binding upon, and will inure to the benefit of the successors or assigns of such

       entity.

   16. Captions. The headings contained in this Plan are for convenience of reference only and

       do not affect the meaning or interpretation of this Plan.

   17. Controlling Authority. Unless a rule of law or procedure is supplied by federal law, not

       including preemption by the Home Owners Loan Act or the National Banking Act, the

       laws of the State of Oregon govern this Plan and any agreements, documents and

       instruments executed in connection with this Plan, except as otherwise provided in this

       Plan.




PAGE 17 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                      Case 19-30921-pcm11         Doc 101     Filed 03/06/20
   18. Tax Implications of Plan. The Reorganized Debtor does project to generate taxable gains

       from the sale of properties contemplated to be sold in this Plan but will not generate

       current taxable gains from a refinance. The capital gains or other transfer taxes generated

       from the sale of one or more properties contemplated to be sold by this plan shall be paid

       from the sale proceeds of the properties prior to their availability for use by the

       Reorganized Debtor in consummating the provisions of this Plan.



                                  ARTICLE VII - DEFAULT

   An event of default shall occur if the Reorganized Debtor shall fail to comply with a material

provision of the Plan. After an event of default, the party alleging default shall provide written

notice stating with specificity the alleged default and the actions deemed necessary to cure such

default to Debtor’s Counsel and the Reorganized Debtor at the following (which may be later

amended by appropriate filing with the Court):

       Eric Molinar
       1503 SW 61st Ave,
       Portland, Oregon

If, after twenty one (21) days following the written notice of default the Reorganized Debtor has

been unable to cure the stated default, then such party may proceed with any remedies available

to it under applicable law. An event of default occurring with respect to one claim shall not be

an event of default with respect to any other claim. Nothing contained in the plan shall limit the

right of any party to move to reopen this case or to move for conversion of this case to a

liquidation case under chapter 7 of the Bankruptcy Code if cause for such relief exists. This 21-

day notice and right to cure does not apply to Advantis Credit Union and the court’s order dated




PAGE 18 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11          Doc 101     Filed 03/06/20
September 16, 2019 [Doc 68] regarding notice and right to cure shall be effective as between the

debtor and Advantis.



    ARTICLE VIII – SATISFACTION OF INDEBTEDNESS AND DISCHARGE OF

                                             CLAIMS

       The distribution made to the various classes of creditors as provided for in the Plan shall

be in full and complete satisfaction of their Allowed Claims. The Reorganized Debtor will move

to close this case pursuant to FRBP 3022 after Substantial Consummation of the Plan as defined

under 11 U.S.C. § 1101. The case will automatically reopen, without cost, upon the filing of a

Notice of Payment Completion and a Request for Entry of Discharge pursuant to §350(b). The

court upon review of the record, the plan and any comments from creditors will issue a

discharge, pursuant to §1141 after the case is reopened. The discharge of the Debtor shall be

effective as to each claim regardless of whether or not (a) a proof of claim was filed, (b) the

claim was allowed, or (c) the holder thereof voted to accept the Plan.

                         ARTICLE IX - RETENTION OF JURISDICTION

       Notwithstanding the entry of the order confirming the plan, the court shall retain jurisdiction

of this chapter 11 case pursuant to and for the purposes set forth in 11 USC §1127(b) to: (a) classify

the claim of any creditor, reexamine claims which have been allowed for voting purposes and

determine any objection that may be filed to claims, (b) determine requests for payment of claims

entitled to priority under 11 USC §507(a)(2) including compensation and reimbursement of

expenses in favor of professionals employed at the expense of the estate, (c) avoid transfers or

obligations and to subordinate claims under chapter 5 of the Bankruptcy Code, (d) approve the

assumption, assignment or rejection of executory contracts and unexpired leases pursuant to 11




PAGE 19 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11          Doc 101      Filed 03/06/20
USC §§365 and 1123, (e) resolve all controversies and disputes regarding the interpretation of the

plan, (f) implement the provisions of the plan and enter orders in aid of confirmation, (g) adjudicate

any and all adversary proceedings and contested matters pending or hereafter commenced in this

chapter 11 case and (h) enter a final decree closing this chapter 11 case and (i) discharging debtor

from any remaining post-petition obligations.



       Dated on ___12/23/20192/21/20______________.

                                                     _/s/ _Eric Molinar _________________
                                                     Eric Molinar
                                                     Debtor-in-possession

Presented by:

__/s/ Theodore J Piteo________________
Theodore J. Piteo, OSB #090311
Michael D. O’Brien, OSB 951056
Attorney for Debtor-in-possession




PAGE 20 – DEBTOR’S FA CHAPTER 11 PLAN DATED December February 213, 202019

                     Case 19-30921-pcm11          Doc 101     Filed 03/06/20
